Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For purposes of examination the limitation:
 “drive means” in claim 1 line 8, (and claims 5, 8, and 10-14) is being interpreted as any structure that actuates the injector (Pg. 2 lines 34-35) or any equivalent structure thereof. 
“switching means” in claim 12 line 3 is being interpreted as a trigger switch (Pg. 8 lines 12-13) or any equivalent structure thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“dispensing member” in claim 1 line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the structure of the “dispensing member” is being interpreted as a spring-loaded piston (Pg. 3 line 17) or any structure equivalent structure thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US Patent Pub. 20020065483) in view of Colvin (WO 0056381).
Regarding Claim 1, Leon teaches (Fig 7a) a needleless injector having a housing (shown at 14) comprising: two or more separate chambers (12) defined within said injector for containing liquid to be injected; 
	- each chamber comprising 
	- a liquid outlet (36; see Figs 2b, 2c) positioned at the front end of the injector; and
	 - a dispensing member (40; see Fig 2a) in contact with the liquid in said chambers and movable in a first direction to reduce the volume of said chamber to cause the liquid contained therein to be expelled through said liquid outlet [0038]; 
the needleless injector further comprising a drive means (14) for actuating said injector [0046]. 
Leon does not specifically teach a needleless injector wherein the distance between the liquid outlet for each of said chambers is at least 20 mm. However Leon does teach that the diameter of the liquid outlets (36) is between 0.002 – 0.015 inches [0028] and that the inner diameter of the body (18) of the chamber (12) is about 0.25 inches [0025]. Looking at Figure 7a the chambers appear to be spaced apart from each other. As the drawings may not be drawn to scale the distance between the chambers may not be interpreted with certainty. 
Colvin teaches (Figures 10-12; Pg. 14 line 28 – Pg. 15 line 10) a drug delivery device with multiple liquid outlets are spaced apart from each other in order to minimize overlap of the injectates and avoid any possible issues of an adverse reaction if the injectates mix together on the tissue (Pg. 14 lines 7-9). Colvin teaches (Figures 10-12; Pg. 14 line 28 – Pg. 15 line 10) a few different orientations for the multiple liquid outlets, where the minimum distance the liquid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the spacing between chambers of Leon with a distance of at least 20 mm as taught by Colvin. Since Leon and Colvin both teach devices delivering drugs through multiple liquid outlets on the same device, modifying the spacing of Leon’s chambers and liquid outlets would be a simple design choice. Additionally, spacing apart the chambers would be beneficial to prevent and avoid any possible issues of an adverse reaction if the injectates mix together on the tissue (Colvin Pg. 14 lines 7-9).
Regarding Claims 2, 3 and 4, the combination of Leon and Colvin does not specifically teach the needleless injector wherein the distance between the liquid outlets of each said chambers is either at least 29 mm, or at least 32 mm, or at most 100 mm. However, one of ordinary skill in the art before the effective filing date of the claimed invention would know that the spacing between the liquid outlets of each said chambers could be made to be at least 29 mm, or at least 32 mm, or at most 100 mm. Colvin teaches (Figures 10-12; Pg. 14 line 28 – Pg. 15 line 10) that the minimum distance between the liquid outlets of each said chambers should be at least 1.67 cm (16.7mm) or 1.96cm (19.6 mm). Since this is a minimum distance, one of ordinary skill in the art would reasonably know that the distances could be at least 29 mm or at least 32 mm. Additionally, Colvin teaches (Pg. 14 lines 11-13; and Pg. 14 line 28 – Pg. 15 line 9) that the calculations are based on trying to minimize the surface area needed for the injection. One of ordinary skill in the art would know that while minimizing the surface area of the injection space, the distance between the liquid outlets of each said chamber could be made at most 100 cm. Making these modifications to the distances between the liquid outlets of each 
Regarding Claim 7, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. Leon further teaches [0039] the needleless injector wherein the dispensing members (40) are operated by a single trigger (51).
Regarding Claim 8, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. Leon further teaches [0039] the needleless injector wherein the drive means comprises a single drive means (14) for actuating said injector.
Claims 5, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US Patent Pub. 20020065483) in view of Colvin (WO 0056381) as applied to claim 1 above, and further in view of Jacobs (WO 30103751).
Regarding Claim 5, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. The combination does not teach the needleless injector wherein the dispensing member is a spring-loaded piston movable in said chamber by the spring in the first direction to a preferred position at which the volume of said chamber is at a minimum and the spring is nearly unloaded, and which piston is movable in a second direction opposite to the first direction by actuation of the drive means whilst counteracting a force from the spring and moving the piston to a non-preferred position at which the spring is loaded.
Jacobs teaches (Pg. 5 line 34 – Pg. 6. line 3) the needleless injector wherein the dispensing member is a spring-loaded piston (7) movable in said chamber by the spring (9) in the first direction to a preferred position at which the volume of said chamber is at a minimum and the spring is nearly unloaded, and which piston is movable in a second direction opposite to the first direction by actuation of the drive means whilst counteracting a force from the spring and moving the piston to a non-preferred position at which the spring is loaded (Pg. 6 lines 19-20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dispensing member of Leon with a spring-loaded piston movable in said chamber by the spring in the first direction to a preferred position at which the volume of said chamber is at a minimum and the spring is nearly unloaded, and which piston is movable in a second direction opposite to the first direction by actuation of the drive means whilst counteracting a force from the spring and moving the piston to a non-preferred position at which the spring is loaded as taught by Jacobs. Doing so would be a simple substitution which will lead to similar end results.  
Regarding Claim 10, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. Leon further teaches the needleless injector wherein a supply-line (115) is provided for letting in liquid into each of the chambers ([0039] teaches that the embodiment of Fig 7a -7c may be transfilled via a similar method as described with the embodiment of Figure 4c; [0036] teaches how the embodiment of Fig 4c is filled with a container 202 and a tube 115). Leon does not teach a sensor for detecting the presence of liquid for injecting purposes is present that is able to detect liquid in the supply-line, and that the operation of the drive means is dependent on the sensor.
Jacobs teaches a needleless injector device comprising (Pg. 7 lines 14-19) a sensor for detecting the presence of liquid for injecting purposes is present that is able to detect liquid in the supply-line, and that the operation of the drive means is dependent on the sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified needleless injector and drive means of Leon by including a sensor for detecting the presence of liquid for injecting purposes is present that is able to detect liquid in the supply-line, wherein the operation of the drive means is dependent on the sensor. Doing so would allow the device to determine the presence of liquid and when the drive means would be ready to operate (Pg. 7 lines 14 – 32).
Regarding Claim 11, the combination of Leon, Colvin and Jacobs teaches all limitations of the claim mentioned above. The combination further teaches (Jacobs Pg. 4 lines 1-13) the needleless injector wherein the drive means is enabled to block the liquid outlet when the sensor fails to detect liquid for injecting purposes.
Regarding Claim 14, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. The combination does not teach the needleless injector wherein the drive means is enabled to block the liquid outlet when the sensor fails to detect liquid for injecting purposes.
Jacobs teaches (Pg. 4 lines 1-13) a needleless injector wherein the drive means is enabled to block the liquid outlet when a sensor fails to detect liquid for injecting purposes.
Both Leon and Jacobs teach needleless injectors. Leon teaches a dispensing member in the form of a piston (40) and a drive mechanism (14) including a supply line however Leon does not disclose the structure of said drive mechanism or how the drive mechanism interacts with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means of Leon with the drive means is enabled to block the liquid outlet when the sensor fails to detect liquid for injecting purposes. . Doing so would allow the device to determine the presence of liquid and when the drive means would be ready to operate (Jacobs Pg. 7 lines 14 – 32).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US Patent Pub. 20020065483) in view of Colvin (WO 0056381) as applied to claim 1 above, and further in view of Piehl (US Patent Pub. 20160166761).
Regarding Claim 12, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. The combination does not teach the needleless injector wherein the injector comprises a pressure sensor in order to sense axial pressure, which pressure sensor is connected to a first switching means within the housing which is connected to the drive means and a power source for said drive means, and which first switching means is capable to establish contact between the drive means for actuating said injector and the power source when the pressure sensor is actuated by a selected amount of axial pressure.
Piehl teaches (Fig 48A; [0217]) a device that may include a pressure sensor in order to determine syringe size and location. Piehl also teaches [0227] a device with a switching means (37’) connected to a drive means (850’) and a power source (152’). While Piehl does not teach a pressure sensor with the embodiment of Fig 48A, Piehl does teach that additional control inputs such as pressure may be provided in this device. One of ordinary skill in the art would combine the pressure sensor as taught in [0217] with the device of Fig 48A. Doing so would allow for the device to incorporate pressure into the control inputs [0227].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means and switching means of Leon with a drive system connected to a switching means and a power source and pressure sensor as taught by Piehl. Doing so would allow for another way for the user to control the flow of fluid from a handheld device (Piehl [0227]).
Regarding Claim 13, the combination of Leon and Colvin teaches all limitations of the claim mentioned above. The combination does not teach the needleless injector including a trigger switch, which trigger switch is connected to a second switching means within the housing which is connected to the drive means and a power source for said drive means characterized in that in the actuated state of the trigger switch the second switching means is enabled to establish contact between the power source and the drive means for actuating the injector and which second switching means is capable to establish contact between the drive means for actuating said injector and the power source when the trigger switch is actuated by a selected amount of pressure on the trigger switch.
Piehl teaches a trigger switch (37’), which trigger switch is connected to a second switching means (switch that operates battery 152’) within the housing which is connected to the drive means (850’) and a power source (152’) for said drive means characterized in that in the actuated state of the trigger switch the second switching means is enabled to establish contact between the power source and the drive means for actuating the injector and which second switching means is capable to establish contact between the drive means for actuating 
Leon teaches a drive mechanism (14) and a trigger switch (51), however, Leon stays silent to the structure and how the components interact. Additionally, Leon teaches [0023] that the drive mechanism (14) may be operated by any power system known in the art. Piehl teaches a drive system connected to a switching means and a power source. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means and switching means of Leon with a drive system connected to a switching means and a power source as taught by Piehl. Doing so would allow for another way for the user to control the flow of fluid from a handheld device (Piehl [0227]).
Response to Arguments
Applicant’s arguments, see Pg. 9 line 11 - Pg. 10 line 17, filed 9/20/2021, with respect to the rejection(s) of claim(s) 1-4, 7-9 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leon (US Patent Pub. 20020065483) in view of Colvin (WO 0056381).
The objections to the specification of 5/26/2021 have been withdrawn.
The objections to the drawings of 5/26/2021 have been withdrawn.
The U.S.C. 112(b) rejections of 5/26/2021 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.-less





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783